         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 1 of 21



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                         )
AHMAD MUAFFAQ ZAIDAN, et al.,            )
                                         )
               Plaintiffs,               )
                                         )
       v.                                )   Civil Action No. 1:17-cv-0581 (RMC)
                                         )
DONALD J. TRUMP,                         )
President of the United States, et al.,  )
                                         )
               Defendants.               )
                                         )

    REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

                                      INTRODUCTION

        Plaintiff Bilal Abdul Kareem (“Plaintiff” or “Kareem”) claims that Defendants have

designated him for the use of lethal force without due process of law. As demonstrated in

Defendants’ opening brief, litigating any aspect of Kareem’s claims (which Defendants

cannot confirm or deny) directly implicates certain categories of national security information

pertaining to alleged military and intelligence-community activities the disclosure of which

could reasonably be expected to cause serious, and in some instances exceptionally grave,

harm to the national security of the United States.1 Defendants have asserted the state secrets

privilege over this information and have demonstrated that dismissal is required on that basis.

        In his Opposition to Defendants’ Motion to Dismiss, Kareem does not dispute that the

public declarations filed by Director of National Intelligence Daniel R. Coats (“DNI”) and Acting



1
   The categories include: (i) whether or not the U.S. Intelligence Community (“IC”) targets
individuals for the use of lethal force outside the United States, (ii) the Department of Defense’s
(“DOD”) use of lethal force against targets in ongoing and past U.S. military operations in Syria,
(iii) whether or not the IC or DOD has designated Plaintiff for the use of lethal force, and (iv)
whether or not these entities possess information concerning Plaintiff.
         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 2 of 21



Secretary of Defense Patrick M. Shanahan (“the Acting Secretary”) meet all of the procedural

requirements necessary for Defendants to assert the state secrets privilege in this case. Kareem in

fact acknowledges that some information at issue in this matter may be appropriately protected

from disclosure by the privilege. Nor does he contest that this privileged information is

essential to establishing his claims, starting with the threshold question of whether or not he

has standing to maintain this suit. With these concessions, Plaintiff principally argues that

Defendants’ assertions should not be accepted because the state secrets privilege does not apply to

claims raising fundamental constitutional rights and because the Court can accommodate the

competing interests of the parties by utilizing Classified Information Protection Act (“CIPA”)

procedures.   He further claims that information in the public domain related to the U.S.

Government’s use of lethal force against U.S. citizens overseas undermines Defendants’ privilege

assertions in this case. None of Kareem’s arguments has merit.

       First, Kareem’s argument that the long-standing state secrets doctrine does not apply in the

face of his constitutional due process claim is foreclosed by binding precedent. The D.C. Circuit

has expressly held that the state secrets privilege protects from disclosure evidence relevant to

constitutional claims, and it has upheld the privilege in numerous cases that raised questions of

fundamental constitutional rights. Courts also have upheld the privilege even where it would result

in exclusion of evidence or dismissal in the face of constitutional claims concerning alleged

ongoing intelligence activities. Likewise, Kareem’s attempt to argue that the state secrets privilege

should not apply here because his claim is analogous to a criminal prosecution has no merit.

       Kareem’s request that this Court employ CIPA or CIPA-like procedures in this case also

fails. Of course, Congress crafted CIPA, to apply only in criminal cases, and courts reviewing

state-secrets-privilege assertions have repeatedly rejected creating their own non-statutory, ad hoc



                                                 2
         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 3 of 21



CIPA-like measures to further judicial review of such assertions. In particular, courts have

routinely refused in cases involving state secrets to order disclosure of classified information.

Moreover, no special procedure would protect the Government’s interests here because state

secrets are at the core of Kareem’s claims and inherently are at risk of disclosure in any further

proceeding. In fact, the primary objective of his lawsuit is to obtain the disclosure of state

secrets—including whether or not he has been designated for lethal force and, if so, the underlying

factual basis.   Attempting to employ CIPA-like procedures would risk or require the very

disclosures Plaintiff seeks and in itself eviscerate the Government’s critical interests.

        Finally, Kareem incorrectly contends that public information contradicts the DNI’s and

Acting Secretary’s privilege assertions. None of the public sources Kareem cites demonstrates an

official acknowledgement of the privileged information implicated in this case. Nor has he shown

that this litigation could proceed solely on publicly available non-privileged information.

        According proper deference to the DNI’s and the Acting Secretary’s considered judgment,

the Court should uphold their assertions of the state secrets privilege and dismiss this case.

                                          ARGUMENT

   A.      Well-Established Precedent Requires Exclusion of the Privileged Information and
           Dismissal of This Action Irrespective of the Nature of Plaintiff’s Claim.

        Plaintiff contends that the state secrets privilege is superseded in this matter by the nature

of the claim at issue—i.e., that Defendants have allegedly targeted him for lethal action without

due process of law. Arguing that this matter is akin to a criminal proceeding, Kareem asks that

the Court ignore an evidentiary rule barring the use of state-secrets-privileged information that

finds its roots in over 200 years of this Nation’s common law. See In re Sealed Case (Horn), 494

F.3d 139, 142 (D.C. Cir. 2007) (citing the proceedings against Aaron Burr, United States v. Burr,




                                                  3
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 4 of 21



25 F. Cas. 30 (C.C.D. Va. 1807)). The Court should reject his request to depart from this well-

established precedent.

       1.      Binding Precedent Regarding the State Secrets Privilege Requires Dismissal.

       The issue presented by Defendants’ Motion is simply whether a long-recognized,

constitutionally-based evidentiary privilege applies to exclude certain highly sensitive information

from this litigation where there is a reasonable danger that disclosure would expose military and

state secrets “which, in the interests of national security, should not be divulged.” United States

v. Reynolds, 345 U.S. 1, 10 (1953). As such, the analysis first articulated in Reynolds, and

subsequently expounded on in numerous decisions of the D.C. Circuit, other circuit courts, and

judges in this district provides the framework this Court must apply in ruling on the state secrets

privilege.2 The merits question of whether the Government may target a U.S. citizen for lethal

action without due process or what degree of process is due in such an exceptional, rare

circumstance is not before the Court. See Pls.’ Mem. of Law in Opp’n to Defs.’ Mot. to Dismiss

at 7, ECF No. 27 (“Opp’n”) (arguing that “[g]ranting the motion to dismiss would be tantamount

to a holding that the state secrets privilege extinguishes the Fifth Amendment”). Nor should this

Court construe Defendants’ assertion of the state secrets privilege in this matter as a position by

the Government that it can take lethal action against a citizen “without any of the protections

afforded by the Constitution.” Id.



2
  The Reynolds framework presents a three-step analysis. A court must first determine whether
the Government has properly invoked the state secrets privilege. See Reynolds, 345 U.S. at 7-8
(requiring a “formal claim of privilege,” “lodged by the head of the department which has control
over the matter,” and made “after actual personal consideration by that officer”). The court must
then decide based on a totality of the circumstances whether “there is a reasonable danger that
compulsion of the evidence will expose . . . matters which, in the interest of national security,
should not be divulged.” Id. at 10. If it is so satisfied, the court must determine what impact the
exclusion of privileged information has on the adjudication of the plaintiff’s claims. See In re
Sealed Case (Horn), 494 F.3d at 144.

                                                 4
         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 5 of 21



        The fact that Plaintiff raises due process claims does not warrant a different conclusion.

As the D.C. Circuit explained in In re Sealed Case (Horn), “the nature of the state secrets privilege

compels the conclusion that the United States may claim the privilege as to evidence relevant to a

constitutional claim.” 494 F.3d at 143 (rejecting the argument that “the constitutional nature of

[the plaintiff’s] underlying claim [] entitles him to escape the binds of federal rules [of evidence]”).

Indeed, numerous courts have addressed—and upheld—the assertion of the state secrets privilege

under the Reynolds framework in cases that, like this one, challenged purported Executive actions

that allegedly violated fundamental constitutional rights. For example, in In re Sealed Case

(Horn), the D.C. Circuit determined that the state secrets privilege required dismissal of the

plaintiff’s Bivens action against federal agency employees for alleged Fourth Amendment

violations related to claims of unlawful surveillance. Id. at 141. Likewise, on two occasions in

Halkin v. Helms, the D.C. Circuit upheld an assertion of the state secrets privilege and dismissed

claims alleging First, Fourth, Fifth, and Ninth Amendment violations related to the operation of

certain alleged Government surveillance programs. See Halkin v. Helms, 598 F.2d 1, 3 n.1, 9 (D.C.

Cir. 1978) (“Halkin I”); Halkin v. Helms, 690 F.2d 977, 990-91 (D.C. Cir. 1982) (“Halkin II”).

See also El-Masri v. United States, 479 F.3d 296, 299, 304 (4th Cir. 2007) (accepting an assertion

of the state secrets privilege and dismissing a claim that the Central Intelligence Agency (“CIA”)

allegedly detained and interrogated the plaintiff in violation of the Fifth Amendment).

        Kareem argues that these cases, and others cited in Defendants’ Motion, are distinguishable

because they involved claims related to allegations of past wrongs, rather than alleged future action

of the type he speculates about here. See Opp’n at 12-13. Plaintiff, however, cites no authority

for the proposition that the state secrets privilege can be asserted only in cases raising retrospective

claims based on conduct that has ceased. And in the numerous cases cited by Defendants in their



                                                   5
         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 6 of 21



Motion, the question of whether the challenged action was past, present, or future did not factor

into the courts’ decisions to uphold assertions of the privilege and consequently dismiss claims.

Such a distinction would be illogical. “[I]t is the nature of the information at issue that guides the

state secrets analysis, not the nature or status of the litigants” or the type or basis of the claims.

See Restis v. Am. Coal. Against Nuclear Iran, Inc., No. 13-cv-5032, 2015 WL 1344479, at *8

(S.D.N.Y. Mar. 23, 2015).3 Regardless of the truth of Kareem’s allegations, the harms to national

security that could result from litigating his claims flow directly from the fact that such allegations

relate to purported actions not yet (or that may never be) taken by the Government. See Shanahan

Public Decl. ¶¶ 15-16, ECF No. 24-2 (describing harms of both confirming or denying whether or

not an individual has been designated for the use of lethal force overseas); Coats Public Decl. ¶¶

13-14, ECF No. 24-3 (same).

       Indeed, the privilege has been upheld in instances where plaintiffs challenged alleged

ongoing activities as violations of their constitutional rights. In ACLU v. NSA, the Sixth Circuit

held that the state secrets privilege prevented the plaintiffs from establishing standing to bring an

action alleging that the National Security Agency (“NSA”) had been and continued to unlawfully

surveil the plaintiffs’ communications in violation of the First and Fourth Amendments. 493 F.3d

644, 687-88 (6th Cir. 2007) (vacating the district court’s order permanently enjoining the

continuation of NSA’s then-active Terrorist Surveillance Program (“TSP”) and remanding for

dismissal). The Ninth Circuit likewise upheld the state secrets privilege in a similar action that



3
  The state secrets privilege itself is a constitutionally-based common law privilege rooted in the
separation of powers. The privilege to protect state secrets derives from the President’s Article II
authority over foreign affairs and national defense matters. See United States v. Nixon, 418 U.S.
683, 710 (1974); see also El-Masri v. United States, 479 F.3d 296, 303-304 (4th Cir. 2007) (noting
the “constitutional dimension” of the privilege). Thus, constitutional considerations are the
foundation of protecting national security information in litigation and, where necessary,
dismissing claims on that basis.

                                                  6
         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 7 of 21



challenged the constitutionality of the TSP, which was still in operation at the time the plaintiffs

filed suit. See Al-Haramain Islamic Found., Inc. v. Bush, 507 F.3d 1190, 1205 (9th Cir. 2007),

rev’g Al-Haramain Islamic Found., Inc. v. Bush, 451 F. Supp. 2d 1215, 1218 (D. Or. 2006) (an

action brought by the plaintiffs to enjoin alleged warrantless surveillance).

       If anything, cases involving alleged ongoing or future national security actions are more

suited for a state-secrets-privilege assertion, not less, because disclosure is even more likely to

reveal the state of current or contemplated operational activities, plans, and capabilities—including

the lack thereof—and provide insights to foreign adversaries that could cause imminent harm to

the United States. Relatedly, accepting the argument that Defendants cannot assert the state secrets

privilege in such circumstances would invite suits by individuals—some of whom may seek to

harm U.S. persons or interests—seeking to probe the scope of U.S. military operations and the

extent of the Government’s intelligence collection. The state secrets privilege is thus an important

safeguard against “groundless fishing expeditions.” Sterling v. Tenet, 416 F.3d 338, 344 (4th Cir.

2005). Where courts “fail to take care to avoid unnecessary risks of disclosure when the privilege

is invoked,” the incentives for these fishing expeditions “correspondingly increase.” Id.

       Moreover, the Court should not agree to Plaintiff’s suggestion to abandon well-established

precedent simply because excluding the privileged information from this litigation requires

dismissal of Kareem’s constitutional due process claim. See Opp’n at 13. The “consequence of

any [] privilege” is that plaintiffs may be “deprive[d] . . . of power to assert their rights.” In re

Sealed Case (Horn), 494 F.3d at 148 (emphasis added). The state secrets doctrine recognizes that,

in the exceptional case where the privilege is implicated, “the fundamental principle of access to

the court must bow to the fact that a nation without sound intelligence is a nation at risk.” Sterling,

416 F.3d at 348 (citing Reynolds, 345 U.S. at 11 (“even the most compelling necessity cannot



                                                  7
         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 8 of 21



overcome the claim of privilege if . . . military secrets are at stake”)). The result is the same even

where the plaintiff’s claims are founded upon the Constitution. See In re Sealed Case (Horn), 494

F.3d at 143; see also Halkin II, 690 F.2d at 1001 (“‘there may indeed be illegal or unconstitutional

actions which will go unchallenged in a federal court due to the lack of a proper party to (bring

suit),’ [but] that is the result required here.”).

        2.      The Criminal Cases on Which Plaintiff Relies are Inapposite.

        Rather than contend with the long line of cases supporting dismissal of this action based

on Defendants’ assertions of the state secrets privilege, Plaintiff attempts to import the rights of

and procedures available to criminal defendants, including defendants in capital punishment cases.

See Opp’n at 4-7, 12-14. But this is not a criminal proceeding, nor is it akin to one.4 And the

Supreme Court in Reynolds itself distinguished between criminal proceedings brought by the

Government—i.e., proceedings the Government can choose not to pursue if the concern about

risks of disclosure are too great—and civil cases brought against the Government, such as this,

where the state secrets privilege may properly be invoked. Reynolds, 345 U.S. at 12 (concluding

that “the rationale of the criminal cases . . . has no application in a civil forum”). Unlike a criminal

prosecution, Plaintiff here, and not the Government, is “in the driver’s seat,” Sterling, 416 F.3d at

344, whereas the Government is “a defendant only on terms to which it has consented,” Reynolds,

345 U.S. at 12. As a defendant in a civil case, the Government cannot simply dismiss the matter


4
  Similarly, this case is not like a challenge to the detention of an enemy combatant (“EC”), as in
Hamdi v. Rumsfeld, 542 U.S. 507, 533 (2004). See Opp’n at 6. Importantly, Hamdi did not involve
an assertion of the state secrets privilege. Moreover, the purported decision challenged in this case
differs profoundly from the type of post-capture classification decision challenged in Hamdi.
Without confirming or denying his allegations, Kareem’s claims involve alleged military and
intelligence-community activities in an area of active hostilities, issues that are not involved in the
context of reviewing an EC classification. See Hamdi, 542 U.S. at 535 (holding that a “basic
system of independent review” of an EC designation would not threaten military operations or
“meddle[] . . . in the strategy or conduct of war,” id. at 534-35). The national security concerns at
issue in this action bear no resemblance to Hamdi.

                                                     8
         Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 9 of 21



“if it fears the litigation presents unacceptable security risks.” Sterling, 416 F.3d at 344. The

Government should not, therefore, be subjected to increased exposure “when it is compelled, for

reasons of national security, to refuse to release relevant evidence.” Ellsberg v. Mitchell, 709 F.2d

51, 64 (D.C. Cir. 1983).

        Plaintiff is not a criminal defendant and, like the Supreme Court in Reynolds, the Court

should reject Plaintiff’s effort to recast himself as one here.

   B.      The Court Should Reject Plaintiff’s Request to Employ Special Procedures to
           Litigate His Claims.

        Plaintiff argues that the Court should balance the parties’ conflicting interests and

accommodate Defendants’ national security concerns by using CIPA procedures. See Opp’n at 9-

11. As noted, CIPA is plainly inapplicable to civil cases, however, and any attempt to apply special

CIPA-like procedures in this case would risk unauthorized disclosure of information reasonably

likely to cause harm to national security.

        CIPA procedures have no application to civil cases such as this one. Pub. L. No. 96-456,

94 Stat. 2025 (1980) (codified at 18 U.S.C. App. 3) (“An act to provide certain pretrial, trial, and

appellate procedures for criminal cases involving classified information.”) (emphasis added).

Congress’s central purpose in drafting CIPA was to establish a statutory mechanism to determine

if classified information is relevant to a criminal prosecution and to protect that information if the

Government decides to pursue a conviction. If such information is relevant, the Government may,

if necessary, choose to withdraw evidence, summarize evidence, dismiss charges, or dismiss an

indictment in order to protect national security information. As discussed above, the rationale that

supports the use of CIPA in the criminal context “has no application in [this] civil forum.”

Reynolds, 345 U.S. at 12.




                                                   9
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 10 of 21



       Moreover, it is a well-established principle that a civil litigant is not legally entitled to

classified information. Pursuant to the President’s Article II powers to conduct foreign affairs and

provide for the national defense, the Executive Branch has the responsibility and the plenary

discretion to classify and control access to national security information. See Dep’t of Navy v.

Egan, 484 U.S. 518, 527, 529 (1988) (“For reasons too obvious to call for enlarged discussion, the

protection of classified information must be committed to the broad discretion of the agency

responsible, and this must include broad discretion to determine who may have access to it.”)

(internal citation and punctuation omitted); see also Exec. Order 13526, 75 Fed. Reg. 707 (Jan. 5,

2010). Consistent with separation-of-powers principles, decisions about who may access or use

classified information and under what circumstances reside with the Executive Branch. See Egan,

484 U.S. at 529-30; CIA v. Sims, 471 U.S. 159, 180 (1985) (“[I]t is the responsibility of [the

Executive], not that of the judiciary, to weigh the variety of complex and subtle factors in

determining whether [to disclose sensitive information].”).

       As a corollary to this principle, a federal district court may not compel the Executive to

grant an opposing party, or any other person, access to classified information. See, e.g., Holy Land

Found. for Relief & Dev. v. Ashcroft, 333 F.3d 156, 164 (D.C. Cir. 2003) (emphasizing “the

primacy of the Executive in controlling and exercising responsibility over access to classified

information”); In re United States, 1 F.3d 1251 (Table), 1993 WL 262656, at *9 (Fed. Cir. Apr.

19, 1993) (finding that “the access decisions of the Executive [Branch] may not be countermanded

by either coordinate Branch”). Regardless of whether a court believes that disclosure of classified

information is material to a plaintiff’s claim, the Executive Branch retains constitutionally-vested

discretion to determine access. See Egan, 484 U.S. at 527.




                                                10
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 11 of 21



       In cases involving the assertion of the state secrets privilege, courts have repeatedly

rejected requests for disclosure of classified state secrets to a plaintiff’s counsel, even under

alternative measures like in camera review or CIPA procedures. See, e.g., Reynolds, 345 U.S. at

10 (cautioning that in camera review of the information at issue may “jeopardize the security

which the privilege is meant to protect”); Ellsberg, 709 F.2d at 61 (“It is well settled that a trial

judge called upon to assess the legitimacy of a state secrets privilege claim should not permit the

requester’s counsel to participate in an in camera examination of putatively privileged material.”);

Halkin I, 598 F.2d at 7 (rejecting plaintiff counsel’s request to participate in in camera proceedings

under a protective order); Restis, 2015 WL 1344479, at *5 n.13 (finding that the plaintiff’s reliance

on CIPA and access procedures in Guantanamo habeas cases was unpersuasive in comparison

with the “clear line of cases denying such requests where the Government has asserted the state

secrets privilege”); Sterling, 416 F.3d at 348 (rejecting a plaintiff’s request to devise “special

procedures” to allow the suit to proceed).

       Moreover, any attempt to utilize such a process here would inherently risk disclosure of

the very information the Government seeks to protect—including whether or not Plaintiff is subject

to lethal force. See Reynolds, 345 U.S. at 10 (“When … the occasion for the privilege is

appropriate, [] the court should not jeopardize the security which the privilege is meant to protect

by insisting upon an examination of the evidence, even by the judge alone, in chambers.”). A state

secrets privilege assertion does not put at issue a mere relevance determination, as is typically at

issue in CIPA proceedings, but more fundamentally whether the disclosure of information sought

in civil litigation would harm national security. The use of CIPA-like procedures would be

“plainly ineffective” because the entire purpose of Kareem’s suit and his requests for information

“is to prove the existence of state secrets.” El-Masri v. Tenet, 437 F. Supp. 2d 530, 539 (E.D. Va.



                                                 11
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 12 of 21



2006), aff’d sub nom. El-Masri v. United States, 479 F.3d 296 (4th Cir. 2007) (quoting Sterling,

416 F.3d at 348) (where “the whole object of the suit and of the discovery is to establish a fact that

is a state secret” special procedures are inadequate)). In El-Masri, the plaintiff brought a Bivens

claim against a former CIA Director and unknown CIA agents for alleged violations of due process

relating to his allegation that CIA unlawfully detained and tortured him. El-Masri, 437 F. Supp.

2d at 534. In granting the Government’s motion to dismiss, the district court rejected the argument

that “special procedures short of dismissal” would adequately “protect the government’s validly

asserted privilege.” Id. at 539. As the court explained, “[t]o succeed on his claims, El–Masri

would have to prove that he was abducted, detained, and subjected to cruel and degrading

treatment, all as part of the United States’ extraordinary rendition program.” Id. Responding to

these “threshold” claims “alone would reveal considerable detail about the CIA’s highly classified

overseas programs and operations.” Id.

       The instant case presents the same scenario. Whether as a threshold issue of standing or

an elemental question of his due process claim, to succeed, Kareem would have to prove that he

in fact has been designated by Defendants for the use of lethal force in the circumstances alleged.

The DNI and the Acting Secretary have explained that confirming or denying this threshold claim

reasonably could be expected to harm the national security of the United States. See Shanahan

Public Decl. ¶¶ 15-16; Coats Public Decl. ¶¶ 13-14. Employing CIPA, or any other special

procedure, will not alleviate that risk. The very disclosures Plaintiff asks the Court to compel “in

accordance with [CIPA]” are state secrets. Opp’n at 9; see id. at 3-4 (“the Court . . . should order

the government to disclose whether Mr. Kareem has been targeted for assassination and the factual

basis for that designation”).

       At bottom, Plaintiff’s suggestion that the Court impose “a judicial solution balancing” the



                                                 12
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 13 of 21



parties’ interests conflicts with core principles of the state secrets doctrine. Id. at 3. Information

that is subject to the state secrets privilege is “absolutely privileged from disclosure.” Halkin II,

690 F.2d at 990 (emphasis added). In assessing this privilege assertion, courts do not weigh or

balance the parties’ equities. “No competing public or private interests can be advanced to compel

disclosure of information found to be protected by the claim.” Ellsberg, 709 F.2d at 57; see El-

Masri, 479 F.3d at 306 (“no attempt is made to balance the need for secrecy of the privileged

information against a party’s need for the information’s disclosure”). Although the Court can take

into account Kareem’s alleged need for the privileged information to determine the extent to which

it should scrutinize the appropriateness of Defendants’ privilege assertions, if the Court is

ultimately satisfied that state secrets are implicated in this litigation, “even the most compelling

necessity cannot overcome the claim of privilege.” Halkin II, 690 F.2d at 990.

       Kareem’s request for the Court to apply CIPA-like procedures must therefore fail.

       C.      The Public Information Cited By Plaintiff Does Not Undercut Defendants’
               Assertion of the State Secrets Privilege.

       Plaintiff claims that some information relevant to his challenge is in the public domain and

thus not subject to the state secrets privilege. Addressed in turn below, these claims are unavailing.

None of the examples Kareem cites undermine the DNI’s and the Acting Secretary’s valid

assertions of the state secrets privilege in this case. Nor do they establish facts that would allow

this litigation to proceed to judgment in the absence of the privileged information.

       1. Relying on statistics published by a non-profit organization, Plaintiff alleges that

DOD has not publicly reported all of the airstrikes it conducts in Syria and questions whether

the Acting Secretary’s public declaration constitutes conclusive evidence that he was not




                                                 13
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 14 of 21



targeted in the airstrikes alleged in the Complaint.5 See Opp’n at 15-16. Defendants disagree—

the Acting Secretary’s public declaration states clearly that DOD has no record of air strikes on

the dates when, and in the vicinity where, Plaintiff Kareem claims he was targeted. But Kareem’s

argument only supports one of Defendants’ key points. As the Acting Secretary explained,

although publicly available records provide general information about military airstrikes in Syria,

these records “are derived from more detailed classified information about those past airstrikes[,]”

including “more precise data” about the location of, intended target of, and intelligence

information that led to the airstrikes. Shanahan Public Decl. ¶ 12. As his Opposition makes clear,

responding to Kareem’s allegations about purported targeting operations would thus risk or require

the disclosure of this highly sensitive and properly protected information.

       2. That Executive officials have publicly discussed in broad, unclassified terms the

subject of the Government’s targeted lethal operations overseas likewise does not defeat the

DNI’s assertion of the state secrets privilege over whether the IC, in particular, targets

individuals for lethal force. See Opp’n at 16-17. To begin, the statements cited by Plaintiff,

such as the op-ed authored by then-retired CIA Director Gen. Michael Hayden and the speech by

former CIA Director John Brennan (then-Assistant to the President for Homeland Security and

Counterterrorism), do not specifically address, identify, or explain the precise role the IC may

play in any lethal action operations, and certainly do not reveal any of the particular information



5
  Plaintiff also alleges that the Acting Secretary “broadly asserts that military operations in
Syria are secret,” Opp’n at 15, but this plainly misreads the Acting Secretary’s public
declaration. Instead, with respect to military operations, the Acting Secretary asserted the
states secrets privilege over “classified details concerning the use of lethal force against terrorist
targets in Syria,” Shanahan Public Decl. ¶ 10, and “still classified information that relates to
military operations in Syria, including past operations,” id. ¶ 11. There are, of course, some
details about operations that DOD has publicly acknowledged, such as limited information
regarding airstrikes in Syria targeting elements of al-Qa’ida and ISIS, which the Acting
Secretary specifically described in his declaration. Id.

                                                 14
          Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 15 of 21



at issue in this case concerning whether or not Kareem has been targeted. See id. at 17-18.

Indeed, former Director Brennan carefully crafted his public statement to avoid disclosing any

sensitive national security information about the Government’s targeting activities.6 Thus, these

statements are not an official acknowledgement of whether the IC targets individuals for lethal

action.    See Fitzgibbon v. CIA, 911 F.2d 755, 765 (D.C. Cir. 1990) (officially disclosed

information must be “as specific as” and “match” information withheld); see Afshar v. Dep’t of

State, 702 F.2d 1125, 1133 (D.C. Cir. 1983).

          Plaintiff also cites the Second Circuit’s decision in New York Times Co. v. U.S. Department

of Justice, 756 F.3d 100, 122 (2d Cir. 2014), which, in light of public statements made by then-

CIA Director Leon Panetta, rejected CIA’s “Glomar” response to a FOIA request seeking CIA

records concerning targeted lethal actions by the U.S. Government against U.S. citizens. See

Opp’n at 16. Defendants respectfully disagree with the New York Times ruling, but in any event

it does not stand for the proposition Plaintiff asserts. Although the Second Circuit construed

certain official statements to acknowledge an undefined “operational role” by CIA in targeted

drone strikes conducted by the U.S. Government, it did not find that the CIA had acknowledged

that the agency itself had a “targeting program” or that the agency itself conducted lethal operations

against terrorist targets. See New York Times, 756 F.3d at 122 n. 22. Likewise, in parallel FOIA

litigation, the D.C. Circuit held that although CIA could acknowledge having an “intelligence

interest” in strikes conducted by the U.S. Government, ACLU v. CIA, 710 F.3d 422, 428 (D.C. Cir.

2013), the agency had not officially acknowledged “that the CIA itself operates drones,” id. at

430. As articulated in the DNI’s public declaration, whether or not the IC (as opposed to the


6
  See John O. Brennan, “The Efficacy and Ethics of U.S. Counterterrorism Strategy,” Apr. 30,
2012, https://www.wilsoncenter.org/event/the-efficacy-and-ethics-us-counterterrorism-strategy
(“I will not discuss the sensitive details of any specific operation today. I will not, nor will I ever,
publicly divulge sensitive intelligence sources and methods.”).

                                                  15
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 16 of 21



broader U.S. Government) conducts those activities are classified state secrets. See Coats Public

Decl. ¶ 12.

       Finally, Plaintiff also cites a newspaper article from September 2015 reporting on a

purported “secret campaign” by CIA and U.S. Special Forces to use lethal force against suspected

terrorists in Syria. See Opp’n at 16-17. But the report relies entirely on anonymous sources, and

an unsourced media report or “leak” does not constitute the type of “official and documented

disclosure” that is required to establish a waiver of the Executive’s ability to protect classified

information. ACLU v. DOD, 628 F.3d 612, 621 (D.C. Cir. 2011) (explaining that leaked report

could not be considered officially acknowledged); ACLU v. U.S. Dep’t of Justice, 808 F. Supp. 2d

280, 297 (D.D.C. 2011) (“the statements of journalists, ‘experts,’ or even unofficial or unidentified

sources (even were they CIA personnel) are not ‘official’ disclosures by the CIA”).

       To be sure, the Government has publicly acknowledged that it conducts airstrikes and other

military operations against terrorist targets overseas. The D.C. Circuit has rejected the argument,

however, that “‘because some information about [a government] project ostensibly is now in the

public domain, nothing about the project . . . can properly remain classified’ or otherwise

privileged from disclosure.” Halkin II, 690 F.2d at 994; see Edmonds v. U.S. Dep’t of Justice, 323

F. Supp. 2d 65, 76 (D.D.C. 2004), aff’d sub nom. Edmonds v. U.S. Dep’t of Justice, 161 F. App’x

6 (D.C. Cir. 2005) (“the fact that information resides in the public domain does not eliminate the

possibility that further disclosures can cause harm to intelligence sources, methods, and

operations”); see also El-Masri, 479 F.3d at 302, 311 (President Bush’s public acknowledgement

of CIA’s detention and interrogation program did not reveal operational details that properly

remained state secrets); Mohammed v. Jeppesen Dataplan, Inc., 614 F.3d 1070, 1090 (9th Cir.

2010) (“partial disclosure of the existence and even some aspects of the extraordinary rendition



                                                 16
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 17 of 21



program does not preclude other details from remaining state secrets”). As explained in the DNI’s

and the Acting Secretary’s public declarations, and as more fully explained in their in camera

submissions, the facts essential to litigating Kareem’s claims are not in the public domain and are

properly privileged from disclosure. See generally Shanahan Public Decl.; Coats Public Decl.; see

also Al-Haramain, 507 F.3d at 1205 (holding that, although President Bush officially confirmed

the existence of the TSP and thus the general program was not a secret, information about whether

or not the plaintiffs were targeted for surveillance under that program was properly protected under

the state secrets privilege).

        3. Plaintiff further contends that Defendants cannot “categorical[ly]” assert that

information confirming an individual’s designation for lethal force is a state secret, because the

Government allegedly announced Anwar al-Aulaqi’s targeting in advance of the 2011 airstrike

that killed him.7 Opp’n at 21 n.12. Here again, Plaintiff cites media reports that quote only

anonymous sources and, as explained, this does not constitute official disclosures by the

Government. ACLU, 628 F.3d at 621. In fact, in a case brought by al-Aulaqi’s father in 2010 to

challenge his son’s alleged designation, the DNI, Secretary of Defense, and CIA Director asserted

the state secrets privilege over categories of information similar to the ones implicated in this case,

including “information concerning possible operations in Yemen and any criteria or procedures

that may be utilized in connection with such operations.” Opp’n to Pl.’s Mot. for Prelim. Inj. and

Mem. in Support of Defs.’ Mot. to Dismiss at 49, Al-Aulaqi v. Obama, No. 10-cv-1469 (D.D.C.),

ECF No. 15. Thus, contrary to Kareem’s claim, the Government’s position in Al-Aulaqi is


7
  Plaintiff also points to the fact that the Government publishes certain lists of individuals who are
designated by Executive agencies as terrorists or that are suspected of committing terrorism-related
criminal offenses. See Opp’n at 20. These types of domestic enforcement activities—taken for
the purpose of imposing sanctions and other restrictions or assisting federal law enforcement
officials—are manifestly different from the existence and operational details of the alleged military
and intelligence activities at issue here.

                                                  17
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 18 of 21



consistent with the privilege assertions in this matter. Id., ECF No. 15-5 ¶ 7 (public declaration of

then-Secretary of Defense Robert M. Gates asserting that official confirmation or denial of any

operations the Government may plan to take against terrorist targets overseas “would risk serious

harm to national security”).

       In any event, Plaintiff cites to no comparable official (or improper leaks) concerning any

information about him at issue in this case. Courts have rejected similar attempts to undercut state-

secrets-privilege assertions by reference to disclosures related to other cases. In Halkin I, the D.C.

Circuit held that the Government was not “estopped” from asserting the privilege over whether it

had intercepted the plaintiffs’ communications while determining in another case that disclosure

would be permissible. 598 F.2d at 9; see Wever v. AECOM Nat’l Sec. Programs, Inc., No. 17-cv-

200, 2017 WL 5139263, at *5 (E.D. Va. Jun. 15, 2017) (holding that, even if some sensitive

information had been revealed in two other cases, “that would not undercut the need to prevent

further disclosure of other sensitive information in this case”). The Court should likewise reject

that argument here.

       In this case, officials at the highest level of the IC and DOD have, after personal

consideration, determined that disclosure of certain information implicated by Plaintiff’s claims

could reasonably be expected to cause serious, and in some instances exceptionally grave,

harm to the national security of the United States. The Court must “‘accord[] the utmost

deference” to the DNI’s and Acting Secretary’s “expertise in assessing privilege” upon grounds of

national security. Edmonds, 323 F. Supp. 2d at 77; see El-Masri, 479 F.3d at 305 (“the Executive

and the intelligence agencies under his control occupy a position superior to that of the courts in

evaluating the consequences of a release of sensitive information”). Whether or not Kareem




                                                 18
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 19 of 21



agrees, he has given no reason why the Court should afford Defendants’ privilege assertions

anything less than the “great weight” they are entitled. See El-Masri, 479 F.3d at 305.

       4. Finally, Plaintiff incorrectly asserts that the Court can resolve the merits of his due

process claim using publicly available documents that discuss the circumstances in which the

Government could use lethal force against a U.S. citizen in a foreign country. See Opp’n at

20. In the first place, the Court should not reach the merits of Kareem’s claims because he

cannot establish standing in the absence of the privileged information. See Mem. In Support

of Defs.’ Mot. to Dismiss at 16-18, ECF No. 24-1 (“Defs.’ Mem.”). That information—whether

or not Kareem actually has been targeted for lethal force—is properly protected by

Defendants’ privilege assertions. Ruling on the merits in these circumstances would be

inappropriate. See Halkin II, 690 F.2d at 1000 (holding that where state secrets are necessary to

establish the fact of the challenged executive action “it would be inappropriate to resolve the

extremely difficult and important [constitutional] issue presented”); see also ACLU, 493 F.3d at

653-56; Al-Haramain, 507 F.3d at 1205.

       Beyond the key threshold question of jurisdiction, the publicly available standards which

Plaintiff “presum[es] would apply” are plainly inapplicable. Opp’n at 18. In each of the sources

cited by Plaintiff, the discussion of the lawfulness of lethal action operations is expressly limited

to the contemplated use of such force in areas outside of active hostilities.8 Kareem’s allegations,


8
  See Brennan, supra (discussing the standards and process of review for approval of targeted
strikes against specific al-Qaida members outside “hot battlefields”); Dep’t of Justice White Paper,
Lawfulness of a Lethal Operation Directed Against a U.S. Citizen Who Is a Senior Operational
Leader       of     AI-Qa’ida      or     An      Associated      Force,      Nov.      8,    2011,
https://www.justice.gov/sites/default/files/oip/legacy/2014/07/23/dept-white-paper.pdf (setting
forth a framework for considering “the circumstances in which the U.S. government could use
lethal force in a foreign country outside the area of active hostilities against a U.S. citizen”)
(emphasis added); Mem. for the Attorney General, Re: Applicability of Federal Criminal Laws
and the Constitution to Contemplated Lethal Operations Against Shaykh Anwar al-Aulaqi, Jul. 16,
2010, https://www.justice.gov/sites/default/files/olc/pages/attachments/2015/04/02/2010-07-16_-

                                                 19
        Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 20 of 21



however, pertain to alleged airstrikes that occurred in Syria, which is and was during the timeframe

relevant to Kareem’s allegations an area in which the U.S. Armed Forces conducts airstrikes and

other necessary operations against ISIS and al-Qaida forces. See Defs.’ Mem. at 21 n.10.

Moreover, as explained by the Acting Secretary, the process by which a determination is made to

designate terrorist targets in Syria for the use of lethal force is classified and constitutes a state

secret. See Shanahan Public Decl. ¶ 10. Disclosure of this highly sensitive information could

reasonably result in harm to the national security by compromising the U.S. military’s operational

capability and providing terrorist targets with insights into military planning. Id. ¶ 15.

       Resolving the merits of Kareem’s due process claims would therefore unquestionably risk

or require the disclosure of information protected by the state secrets privilege. As Defendants

have shown, privileged information would be intertwined at every step of the Court’s review—

from the elemental question of whether or not Kareem has been targeted for lethal force, to

inquiries into any processes or criteria that may be used to authorize lethal action overseas and any

underlying factual information upon which a purported designation is allegedly based. See Defs.’

Mem. at 20-22. Because the information needed to litigate this case, from standing forward to the

merits, is properly protected by Defendants’ privilege assertions, further proceedings would

“unjustifiably risk disclosure of state secrets.” Jeppesen, 614 F.3d at 1090.

                                         CONCLUSION

       For the reasons explained above, and in Defendants’ Motion, the Court should dismiss

Plaintiff Kareem’s remaining claims.




_olc_aaga_barron_-_al-aulaqi.pdf (analyzing the lawfulness of a contemplated lethal force
operation that would occur in Yemen “far from the most active theater of combat between the
United States and al-Qaida”).


                                                 20
       Case 1:17-cv-00581-RMC Document 28 Filed 04/25/19 Page 21 of 21



Dated: April 25, 2019        Respectfully submitted,

                             JOSEPH H. HUNT
                             Assistant Attorney General

                             ANTHONY J. COPPOLLINO
                             Deputy Branch Director

                              /s/ Kathryn C. Davis
                             KATHRYN C. DAVIS (D.C. Bar No. 985055)
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street, N.W.
                             Washington, D.C. 20530
                             Tel: (202) 616-8298
                             Fax: (202) 616-8460
                             Email: Kathryn.C.Davis@usdoj.gov

                             Counsel for Defendants




                                      21
